DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 5/9/2022”. Applicant's amendments of claims 1, 2, 4, 6, 7, 16 and 18; cancellation of claims 3, 17, 19 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 2, 4-7, 16, 18, 20-25 are pending wherein claims 1, 16 and 20 are independent. Claims 8-15 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first SerDes" in lines 6 &7 and “the second SerDes” in lines 14 and 15;  
Claim 16 recites the limitations "the first SerDes" and “the second surface” in line 6 and “the second SerDes” in lines 16 and 17 and “the second surface” in line 16;  
There is insufficient antecedent basis for these limitations in the claims. 
With regards to Claim 16, the limitation “a first surface” and “an opposing second surface” in line 15 and “a plurality of signals” renders the claim indefinite since it is unclear if the above limitations in line 15 and line 19 are the same as “a first surface” and “an opposing second surface” and “a plurality of signals” recited in line 5 and line 5 respectively of claim 16.  For Examination purposes these are taken to be different first surfaces, second surfaces and plurality of signals.
With regards to claim 18, the limitation “the serializer” in lines 1 and 3; “the deserializer” in lines 2 and 4 renders the claim indefinite since it is unclear if it is the these are the first serializer/deserializer or the second serializer/deserializer. For examination purposes, these are taken to be different serializers and deserializers. Claims are being examined as best understood.
Dependent claims 2, 4-7 and 18 are rejected due to their dependencies on claims 1 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact/coupled” is being interpreted to include "direct contact/coupled" (no intermediate materials, elements or space disposed there between) and "indirect contact/coupled" (intermediate materials, elements or space disposed there between).

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over over Sukalpa et al (WO2018004756 with US 20190198083 A1 being used as the English language equivalent hereinafter Sukalpa) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro) and further in view of Kang et al (US 2009/0052218 A1 hereinafter Kang).
 Regarding Claim 1, Sukalpa discloses in Fig 14: A semiconductor package comprising:
a substrate (14) having a conductive pathway (wires in substrate 14); 
a first die (logic die 40);
a second die (12: memory controller: logic chip); 
wherein the first die is communicatively coupled with the second die through the conductive pathway in the substrate (14) See Fig 14 [0054, 0056].
Examiner notes that the limitation “coupled” is being interpreted broadly per MPEP 2111 and 2111.01 to include both “direct coupling” i.e with no intervening structures in between and “indirect coupling” i.e with intervening structures in between. 
Sukalpa does not disclose: a first serializer/deserializer (SerDes) die having a first surface with first conductive pads and an opposing second surface with second conductive pads, wherein the first conductive pads of the first SerDes are coupled to the substrate by first interconnects and the second conductive pads of the first SerDes are coupled to the first die by second interconnects; and
a second SerDes die having a third surface with third conductive pads and an opposing fourth surface with fourth conductive pads, wherein the third conductive pads of the second SerDes are coupled to the substrate by third interconnects and the fourth conductive pads of the second SerDes are coupled to the second die by fourth interconnects, wherein the first die is communicatively coupled with the second die via the first SerDes die, and the second SerDes die.
	However, Shapiro in a similar packaging set-up discloses in Fig 1 and 2: that decoupling the SERDES circuits that are used for transmitting high speed signals in logic die from the logic circuits into a separate die enables a menu of usable configurations of SERDES circuits which may further decrease the complexity of customization for logic circuits when creating a circuit package. Thus, in the combined device of Sukalpa and Shapiro, the logic die of Sukalpa would have a logic die with only logic circuits that is positioned above a SerDes die with only the SerDes circuits for the above mentioned reason.
References Sukalpa and Shapiro are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa with the specified features of Shapiro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa and Shapiro so that each logic die  has it’s SERDES circuits decoupled to form a separate SERDES die that is coupled to the logic die so that the combined device would have a first die communicatively coupled with the second die via the first SerDes die, the conductive pathway in the substrate and the second SerDes die as taught by Shapiro in Sukalpa’s device since enables a menu of usable configurations of SERDES circuits which may further decrease the complexity of customization for logic circuits when creating a circuit package [0020]. 
However, Kang in a similar packaging set-up discloses in Fig 2: a serializer/deserializer (SerDes) die (60) having a first surface with first conductive pads (65 and 66) and an opposing second surface with second conductive pads (67: pads (being defined as any conductor that enables electrical connectivity) that are connected to the signals 68, wherein the first conductive pads of the first SerDes are coupled to the substrate (50) by first interconnects  (53) and the second conductive pads of the first SerDes are coupled to the first die (220) by second interconnects (223). Note the broadest reasonable interpretation of “coupled” above.
References Kang, Sukalpa and Shapiro are analogous art because they are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa and Shapiro with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa, Kang and Shapiro so that a first serializer/deserializer (SerDes) die having a first surface with first conductive pads and an opposing second surface with second conductive pads, wherein the first conductive pads of the first SerDes are coupled to the substrate by first interconnects and the second conductive pads of the first SerDes are coupled to the first die by second interconnects; and a second SerDes die having a third surface with third conductive pads and an opposing fourth surface with fourth conductive pads, wherein the third conductive pads of the second SerDes are coupled to the substrate by third interconnects and the fourth conductive pads of the second SerDes are coupled to the second die by fourth interconnects, wherein the first die is communicatively coupled with the second die via the first SerDes die, and the second SerDes die as taught by Kang in Sukalpa’s and Shapiro’s device since having conductive pads on opposite sides of a die enables electrical connection to other die on top and bottom sides of a die. 

Regarding Claim 2, Sukalpa, Shapiro and Kang disclose: The semiconductor package of claim 1, wherein the first die or the second die (12) is a monolithic die or a composite die (SoC) [0056].

Regarding Claim 4, Sukalpa, Shapiro and Kang disclose: The semiconductor package of claim 1.
 Sukalpa, Shapiro do not disclose: wherein the first conductive pads of the first SerDes die have a first pitch and the second conductive pads have a second pitch different from the first pitch.
However, Kang in a similar packaging set-up discloses in Fig 2: wherein the first conductive pads (65,66) of the first SerDes die (60) have a first pitch and the second conductive pads (67) have a second pitch different from the first pitch (See Fig 1) [0019].
References Kang, Sukalpa and Shapiro are analogous art because they are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa and Shapiro with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa, Kang and Shapiro so that the first conductive pads of the first SerDes die have a first pitch and the second conductive pads have a second pitch different from the first pitch as taught by Kang in Sukalpa’s and Shapiro’s device since having different pad pitches on opposite sides of a die enables electrical connection to different sized die on top and bottom sides of a die.
Regarding Claim 5, Sukalpa, Shapiro and Kang disclose: The semiconductor package of claim 4.
 Sukalpa, Shapiro do not disclose: wherein the first pitch is larger than the second pitch.
However, Kang in a similar packaging set-up discloses in Fig 2: wherein the first pitch (distance between 65 and 66) is larger than the second pitch (distance between pads 67) different from the first pitch (See Fig 1). Examiner notes that Kang discloses in [0047] that the memory devices used in the semiconductor package (110,220’) could have different physical sizes and different I/O patterns (being read as I/O pad pitch). Since the SerDes die connects to these memory chips, one of ordinary skilled in the art would understand that the pad pitch on the first side and second side of the SerDes die can be different to allow for various sized die to be used in the package.
References Kang, Sukalpa and Shapiro are analogous art because they are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa and Shapiro with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa, Kang and Shapiro so that the first pitch is larger than the second pitch as taught by Kang in Sukalpa’s and Shapiro’s device since this enables die connection to other die with different bond pad pitch on both sides.

Regarding Claim 6, Sukalpa, Shapiro and Kang disclose: The semiconductor package of claim 1, Sukalpa discloses in Fig 14: wherein the substrate (14) is an interposer [0054]

Regarding Claim 7, Sukalpa, Shapiro and Kang disclose: Kang discloses in Fig 5: The semiconductor package of claim 1.
Sukalpa and Shapiro do not disclose: wherein the substrate is a dual- sided interconnect die that includes an active component.
However, Kang in a similar package teaches: wherein the second die (220’) is a substrate (structure that supports die 240) that includes an active component (memory die). Examiner notes that since second die 220’ is a memory die that has dual –sided interconnects (TSVs 227) connecting both sides of the die to interconnections 243 and 223, it is being used to read on a dual-sided interconnect die.
References Kang, Sukalpa and Shapiro are analogous art because they are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa and Shapiro with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa, Kang and Shapiro so that the substrate is a dual- sided interconnect die that includes an active component as taught by Kang in Sukalpa’s and Shapiro’s device since this enables higher density of devices.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sukalpa et al (WO2018004756 with US 20190198083 A1 being used as the English language equivalent hereinafter Sukalpa) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro) and further in view of Kang et al (US 2009/0052218 A1 hereinafter Kang) further in view of Talarek, Weislaw et al (US 6,628,679 B1 hereinafter Talarek).
Regarding Claim 16, Sukalpa discloses in Fig 14: A semiconductor package comprising:
a substrate (14) having a conductive pathway (wires in substrate 14); 
a first die (logic die 40);
a second die (12: memory controller: logic chip); 
wherein the first die is communicatively coupled with the second die through the conductive pathway in the substrate (14) See Fig 14 [0054, 0056].
Examiner notes that the limitation “coupled” is being interpreted broadly per MPEP 2111 and 2111.01 to include both “direct coupling” i.e with no intervening structures in between and “indirect coupling” i.e with intervening structures in between. Since the first die 130 is indirectly coupled to the SerDes die 60 via the interposer 310, the claimed limitation “physically coupled” is met by Kang. Additionally, Kang discloses that the SerDes die converts inputs/outputs between serial and parallel interfaces and decrease the number of input/output pins and interconnects. 
Sukalpa does not disclose: a first serializer/deserializer (SerDes) die having a first surface and an opposing second surface, wherein the first surface of the first SerDes is electrically coupled to the substrate and the second surface of the first SerDes is electrically coupled to the first die; and wherein the first SerDes die includes: a first serializer module configured to demultiplex a plurality of signals received from the first die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the first SerDes die; and a first deserializer module to multiplex a received signal received by the first SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the first die,
a second SerDes die having a first surface and an opposing second surface, wherein the first surface of the second SerDes is electrically coupled to the substrate and the second surface of the second SerDes is electrically coupled to the second die, wherein the second SerDes die includes: a second serializer module configured to demultiplex a plurality of signals received from the second die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the second SerDes die; and a second deserializer module to multiplex a received signal received by the second SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the second die and, wherein the first die is communicatively coupled with the second die via the first SerDes die, and the second SerDes die.
	However, Shapiro in a similar packaging set-up discloses in Fig 1 and 2: that decoupling the SERDES circuits that are used for transmitting high speed signals in logic die from the logic circuits into a separate die enables a menu of usable configurations of SERDES circuits which may further decrease the complexity of customization for logic circuits when creating a circuit package. Thus, in the combined device of Sukalpa and Shapiro, the logic die of Sukalpa would have a logic die with only logic circuits that is positioned above a SerDes die with only the SerDes circuits for the above mentioned reason.
References Sukalpa and Shapiro are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa with the specified features of Shapiro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa and Shapiro so that each logic die  has it’s SERDES circuits decoupled to form a separate SERDES die that is coupled to the logic die so that the combined device would have a first die communicatively coupled with the second die via the first SerDes die, the conductive pathway in the substrate and the second SerDes die as taught by Shapiro in Sukalpa’s device since enables a menu of usable configurations of SERDES circuits which may further decrease the complexity of customization for logic circuits when creating a circuit package [0020]. 
However, Kang in a similar packaging set-up discloses in Fig 2: a serializer/deserializer (SerDes) die (60) having a first surface with first conductive pads (65 and 66) and an opposing second surface with second conductive pads (67: pads (being defined as any conductor that enables electrical connectivity) that are connected to the signals 68, wherein the first conductive pads of the first SerDes are coupled to the substrate (50) by first interconnects  (53) and the second conductive pads of the first SerDes are coupled to the first die (220) by second interconnects (223). Note the broadest reasonable interpretation of “coupled” above.
References Kang, Sukalpa and Shapiro are analogous art because they are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa and Shapiro with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa, Kang and Shapiro so that a first serializer/deserializer (SerDes) die having a first surface with first conductive pads and an opposing second surface with second conductive pads, wherein the first conductive pads of the first SerDes are coupled to the substrate by first interconnects and the second conductive pads of the first SerDes are coupled to the first die by second interconnects; and a second SerDes die having a third surface with third conductive pads and an opposing fourth surface with fourth conductive pads, wherein the third conductive pads of the second SerDes are coupled to the substrate by third interconnects and the fourth conductive pads of the second SerDes are coupled to the second die by fourth interconnects, wherein the first die is communicatively coupled with the second die via the first SerDes die, and the second SerDes die as taught by Kang in Sukalpa’s and Shapiro’s device since having conductive pads on opposite sides of a die enables electrical connection to other die on top and bottom sides of a die. 
However, Talarek in a similar semiconductor device teaches in ABSTRACT that a SerDes comprises a serializer and a deserializer module that demultiplexes and multiplexes signals (ABSTRACT). It is the Examiner’s position that the limitation of " to demultiplex a plurality of signals received from the first die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the SerDes die; and
a deserializer module to multiplex a received signal received by the SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the first die.” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Kang is reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above. Furthermore, in the combined device of Kang and Talarek, the signals transmitted to and from the SerDes die are processed through the pads of the SerDes die to the first die in the semiconductor package.
References Sukalpa, Shapiro, Kang and Talarek are analogous art because they are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa, Shapiro, Kang with the specified features of Talarek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sukalpa, Talarek, Kang and Shapiro so that the first SerDes die includes: a first serializer module configured to demultiplex a plurality of signals received from the first die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the first SerDes die; and a first deserializer module to multiplex a received signal received by the first SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the first die, wherein the second SerDes die includes: a second serializer module configured to demultiplex a plurality of signals received from the second die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the second SerDes die; and a second deserializer module to multiplex a received signal received by the second SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the second die as taught by Talarek in Sukalpa’s, Shapiro’s and Kang’s device since this allows the combining of two digital data streams at a first data rate into a single digital data stream at twice the data rate thereby increasing the efficiency and lowering the effective cost of digital data transmission (Col 2 lines 55-60).

Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0052218 A1 hereinafter Kang) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro).
Regarding Claim 20, Kang discloses in Fig 5: A computing system comprising:
a first die (110) with a first serializer/deserializer (SerDes) die (60) physically and communicatively coupled with the first die by first pads (65) with a first pitch; and
a second die (220’), wherein the first SerDes die (60) is communicatively coupled with the second SerDes die (through the interposer 420 in Fig 5). 
Examiner notes that the limitation “coupled” is being interpreted broadly per MPEP 2111 and 2111.01 to include both “direct coupling” i.e with no intervening structures in between and “indirect coupling” i.e with intervening structures in between. Thus, the first die (110) is physically and communicatively coupled to the first SerDes die (60). 
It is further noted that the pad pitch for first pads on first die 110 is the same as the pitch for the second pads on second die (220’). Kang further discloses in [0047] that memory die can be formed of different sizes and interconnection patterns. Thus, one of ordinary skilled in the art would find it obvious that both the first die and the second die have a same pad pitch.
Kang does not disclose that a second die with a second SerDes die physically and communicatively coupled with the second die by second pads with the first pitch.
However, Shapiro in a similar package teaches in Fig 1-3 that there are multiple SerDes die (106 (first serdes die as claimed)/108 (second SerDes die as claimed)/110/112) that are coupled to logic die 104 (second die as claimed) and also a filler die 114 (first die as claimed). One of ordinary skilled in the art would understand and find it obvious that the second SerDes die 108 is physically and communicatively coupled with the second die (14) via second pads (solder bumps 204 and TSVs 116) [0027, 0029, 0030].
References Kang and Shapiro are analogous art because they both are directed to packaging of SerDes devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Shapiro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the second SerDes die physically and communicatively coupled with the second die by second pads with the first pitch as taught by Shapiro in Kang’s device since this provides for an optimal design and configuration of logic and SerDes die [0003: Shapiro].

Regarding Claim 21, Kang and Shapiro disclose: The computing system of claim 20, Kang further discloses: wherein the first SerDes die (110) includes third pads (pads on the bottom side of the die 110 nearest to the substrate 50) with a second pitch that is smaller than the first pitch. Kang further discloses in [0047] that memory die can be formed of different sizes and interconnection patterns. Thus, one of ordinary skilled in the art would find it obvious that the first die 110 could have different interconnection patterns on the opposite sides (i.e a different pad pitch).
Kang does not disclose: the second SerDes die includes fourth pads with the second pitch, and the third pads are communicatively coupled with the fourth pads.
However, Shapiro in a similar package teaches in Fig 1-3 that the second SerDes die (108) includes fourth pads ( die pads connected to the TSVs and solder bumps) with the second pitch, and the third pads are communicatively coupled with the fourth pads (note that the combined device of Kang and Shapiro would have third pads and fourth pads communicatively coupled since they are from the same semiconductor package) [0027, 0029, 0030].
References Kang and Shapiro are analogous art because they both are directed to packaging of SerDes devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Shapiro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the second SerDes die includes fourth pads with the second pitch, and the third pads are communicatively coupled with the fourth pads as taught by Shapiro in Kang’s device since this provides for an optimal design and configuration of logic and SerDes die [0003: Shapiro].

Regarding Claim 22, Kang and Shapiro disclose: The computing system of claim 20.
Kang and Shapiro specifically do not disclose: wherein the first SerDes die has a z- height between 50 micrometers and 100 micrometers as measured in a direction perpendicular to a face of the first die adjacent to the first SerDes die.
However, the Applicant has not disclosed that having the height of the SerDes die in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the height of a chip affects the final package height along with heat dissipation properties and thus  the z-height of a chip is considered to be a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the z-height of the SerDes die” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 23, Kang and Shapiro disclose: The computing system of claim 20.
Kang and Shapiro specifically do not specifically disclose: wherein the first SerDes die has a z- height between 10 micrometers and 20 micrometers as measured in a direction perpendicular to a face of the first die adjacent to the first SerDes die.
However, the Applicant has not disclosed that having the height of the SerDes die in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the height of a chip affects the final package height along with heat dissipation properties and thus  the z-height of a chip is considered to be a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the z-height of the SerDes die” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 25, Kang and Shapiro disclose: The computing system of claim 20, Kang further discloses in Fig 5: wherein the first SerDes die (60) is communicatively coupled with the second die (220’) by a main die routing line (68) of the first die (110) [0017].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sukalpa et al (WO2018004756 with US 20190198083 A1 being used as the English language equivalent hereinafter Sukalpa) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro) and further in view of Kang et al (US 2009/0052218 A1 hereinafter Kang) further in view of Talarek, Weislaw et al (US 6,628,679 B1 hereinafter Talarek)and further in view of Ruberg et al (US 2011/0196997 A1 hereinafter Ruberg).
Regarding Claim 18, Sukalpa, Shapiro, Kang and Talarek disclose: The semiconductor package of claim 16.
Sukalpa, Shapiro, Kang and Talarek do not disclose: wherein the serializer module includes a local oscillator that is phase synchronized with a local oscillator of the deserializer module.
However, Ruberg in a similar device teaches in Fig 1: wherein the serializer (115) module includes a local oscillator (130) that is phase synchronized with a local oscillator (180) of the deserializer module (165). Examiner notes that Oscillators 130 and 180 obtain their input from the reference signal generator 195 and hence are phase synchronized [0029-0031].
References Sukalpa, Shapiro, Kang and Talarek and Ruberg are analogous art because they both are directed to packaging and operation of SerDes devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Sukalpa, Shapiro, Kang and Talarek with the specified features of Ruberg because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the serializer module includes a local oscillator that is phase synchronized with a local oscillator of the deserializer module as taught by Ruberg in Sukalpa, Shapiro, Kang and Talarek device since this provides for a good alternative with reduced band-width requirements [0025].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0052218 A1 hereinafter Kang) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro) and further in view of Yazdani, Farhang (US 2015/0287672 A1 hereinafter Yazdani).
Regarding Claim 24, Kang and Shapiro disclose: The computing system of claim 20.
 Kang and Shapiro do not disclose: wherein the first SerDes die is at least partially positioned in a cavity of the second die.
However, Yazdani in a similar stacked semiconductor package teaches in Fig 5A that a die (510) is placed in the cavity of a second die (500: a silicon interposer and being equated to a second die since claim does not specify the type of die being used as the second die) to decrease the package height and to shorten the electrical path [0050, 0053].
References Kang, Shapiro and Yazdani are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang and Shapiro with the specified features of Yazdani because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang, Yazdani and Shapiro so that the first SerDes die is at least partially positioned in a cavity of the second die as taught by Yazdani in Kang’s and Shapiro’s device since this decreases the package height and to shortens the electrical path [0050, 0053].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 16, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Kang and Shapiro references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Sukalpa et al (WO2018004756), Shapiro et al (US 2015/0113495 A1) and Kang et al (US 2009/0052218 A1).
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. With regards to Claims 20-25, Applicant argues in page 9 last para that “Shapiro does not disclose that the SerDes dies 106/108/110/112 are coupled to the filler die 114. Instead, Shapiro teaches that “the filler die 114 and the first and second SERDES dies positioned adjacent in the plane may have a base area ... at least as large as the [logic] die area” and that “a through silicon via placed in the filler die. The one or more logic circuits [of the logic die] and the package substrate may communicatively connect though the through silicon via.” See Shapiro at paras. 6-7. See also, Shapiro at paras. 21-22 and 29”.
In response, the Office respectfully disagrees and notes that the filler die (second die as claimed) is coupled to the second SerDes die (one of 106/108/110/112). As seen in the note above, the limitation “coupled” is being interpreted broadly to include both direct coupling and indirect coupling. Even if coupled is taken to mean direct coupling, the SerDes die 106/108 are directly coupled with the filler die 114 (claimed second die). Note that the claim does not specify the manner in which the second die and the second SerDes are coupled and hence sideways coupling is being used in this case.
  Therefore, for reasons cited above, the Examiner maintains that Kang in view of Shapiro renders obvious the claimed invention of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811